Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The pending claims 1-20 are presented for examination.

Priority
  Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on May 08, 2019 (CN 2019103792630).
Receipt is acknowledged of certified copies retrieved under 35 U.S.C. 119(a)-(d), which propriety documents have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 has been considered by the examiner.  Please see attached PTO-1449.

Claim Objections
Claims 2-4, 6, 8, 9, 12, 14-16, 18 and 19 are objected to because of the following informalities:  
Claim 1, line 6, recites “when” is an optional statement, which makes the limitations following have limited patentable weight. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure, see MPEP 2143.03. Similar problem exists in claims 2-4, 12, 14-16, 18 and 19.
Claim 3, line 8, recites “if” is an optional statement, which makes the limitations following have limited patentable weight. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure, see MPEP 2143.03. Similar problem exists in claims 6, 8, 9, 14 and 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-11, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, recites “reading operation logs belonging to the current shard from the operation log set” and “the read operation logs”. There is no description for limitation “the read operation logs”. Therefore it is indefinite.
Similar problem exists in claims 15 and 19.
Appropriate clarification and correction is required.
As to claims 5-11, the claims depend directly or indirectly upon claim 4 and do not rectify the inherited deficiency of being non-statutory from claim 4. Therefore, the consequence is the claims are not statutory.

Allowable Subject Matter
Claims 3, 5-11, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beisiegel et al. (U.S. Pat. Pub. 2016/0171071) in view of Grosman et al. (U.S. Pat. Pub. 2008/0306990).
	Referring to claim 1, Beisiegel et al. teaches a resharding method for a distributed storage system, wherein the distributed storage system comprises at least one bucket, the bucket is divided into a preset number of shards and the bucket has a header field for recording statistical information on specified parameter, and each of the shards has a piece of shard statistical information of its own (properties of lndex 1, may include, without limitation: data size; creation date; modification date; number of sub-indices; number of shards; the total size of data in the index; the total size of each shard; the data in each shard; a time value corresponding to time elapsed since a previous partitioning of the index, see Beisiegel et al., Para. 21); the method comprising: 
when performing resharding for the bucket, accumulating a statistical value in each of pieces of shard statistical information into the header field (A trigger event may be defined as one or more conditions or states in which properties of the monitored index (such as index 280 or sub-index 220) match one or more predefined triggers… a data size threshold (for example, data size of a shard, of an index, or a sub-index); a number of documents stored threshold (the threshold may apply to a shard, index, or sub-index); a time threshold corresponding to time elapsed since a previous partition (this may be based on a regular schedule such as weekly, monthly, quarterly, etc.), see Beisiegel et al., Para. 28, analyze and process the properties of the monitored index whose state causes the trigger detection at step 402. Analytics engine 314 analyzes these properties and determines how to reparation the received index according to a dynamically determined partitioning/repartitioning policy, see Beisiegel et al., Para. 35); 
deleting each of pieces of shard statistical information, and creating, according to the number of shards after resharding, several pieces of new shard statistical information (At step 410, indexing module 316 may update alias table 210 to reflect the new partitioning/repartitioning of the monitored index. The updating function may include, for example, generating a new alias and/or changing existing aliases and adding them to the alias table 210, see Beisiegel et al., Para. 54), wherein, the number of the pieces of the new shard statistical information is equivalent to the number of shards after resharding (analytics engine 314 may repartition it to generate sub-index 320 (also labeled as sub-index A in FIG. 3B) having six shards (compared to the previous count of five shards), wherein the subindex 320 data is more evenly distributed among the six Shards, see Beisiegel et al., Para. 51), and the several pieces of new shard statistical information have one-to-one correspondence with the shards after resharding (properties of lndex 1, may include, without limitation: data size; creation date; modification date; number of sub-indices; number of shards; the total size of data in the index; the total size of each shard; the data in each shard; a time value corresponding to time elapsed since a previous partitioning of the index, see Beisiegel et al., Para. 21).
However Beisiegel et al. does not explicitly teach 
grouping operation logs in an operation log set according to the number of shards after resharding, such that the number of groups of the operation logs is consistent with the number of shards after resharding.
Grosman et al. teaches 
grouping operation logs in an operation log set according to the number of shards after resharding, such that the number of groups of the operation logs is consistent with the number of shards after resharding (an activity log is maintained for each of the at least one partition on the plurality of nodes, see Grosman et al., Para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Beisiegel et al., to have grouping operation logs in an operation log set according to the number of shards after resharding, such that the number of groups of the operation logs is consistent with the number of shards after resharding, as taught by Grosman et al., to have more efficiently redistributing data across multiple nodes (Grosman et al., Para. 6).
	Referring to claim 12, Beisiegel et al. teaches a resharding system for a distributed storage system, wherein the distributed storage system comprises at least one bucket, the bucket is divided into a preset number of shards and the bucket has a header field for recording statistical information on specified parameter, and each of the shards has a piece of shard statistical information of its own (properties of lndex 1, may include, without limitation: data size; creation date; modification date; number of sub-indices; number of shards; the total size of data in the index; the total size of each shard; the data in each shard; a time value corresponding to time elapsed since a previous partitioning of the index, see Beisiegel et al., Para. 21); the resharding system, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.
	Referring to claim 16, Beisiegel et al. teaches a resharding apparatus for a distributed storage system, wherein the distributed storage system comprises at least one bucket, the bucket is divided into a preset number of shards and the bucket has a header field for recording statistical information on specified parameter, and each of the shards has a piece of shard statistical information of its own (properties of lndex 1, may include, without limitation: data size; creation date; modification date; number of sub-indices; number of shards; the total size of data in the index; the total size of each shard; the data in each shard; a time value corresponding to time elapsed since a previous partitioning of the index, see Beisiegel et al., Para. 21); the resharding apparatus comprising at least one processor and a memory (see Beisiegel et al., FIG. 5) communicatively coupled to the at least one processor, wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to implement a method for determining transmission quality of a node, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claims 2, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beisiegel et al. (U.S. Pat. Pub. 2016/0171071) in view of Grosman et al. (U.S. Pat. Pub. 2008/0306990) as applied to claims 1, 12 and 16 above, and in further view of McAlister et al. (U.S. Pat. No. 8,392,482).
	As to claim 2, Beisiegel et al. as modified does not explicitly teach the header field of the bucket comprises a current version number of the bucket; correspondingly, the method further comprises performing the following steps when performing resharding for the bucket: identifying the current version number of the bucket from the header field of the bucket; and updating the current version number after the statistical value in each of pieces of the shard statistical information is accumulated into the header field, and replacing the current version number in the header field with the updated version number.
However, McAlister et al. teaches 
the header field of the bucket comprises a current version number of the bucket; correspondingly, the method further comprises performing the following steps when performing resharding for the bucket: identifying the current version number of the bucket from the header field of the bucket; and updating the current version number after the statistical value in each of pieces of the shard statistical information is accumulated into the header field, and replacing the current version number in the header field with the updated version number (version numbers used in a partition map may be monotonically increasing sequence numbers that may be updated when there is a change in the replica group configuration for the partitions of a namespace, see McAlister et al., Col. 15, lines 1-4, in addition to “At step 410, indexing module 316 may update alias table 210 to reflect the new partitioning/repartitioning of the monitored index. The updating function may include, for example, generating a new alias and/or changing existing aliases and adding them to the alias table 210” of Beisiegel et al., Para. 54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Beisiegel et al. as modified, to have the header field of the bucket comprises a current version number of the bucket; correspondingly, the method further comprises performing the following steps when performing resharding for the bucket: identifying the current version number of the bucket from the header field of the bucket; and updating the current version number after the statistical value in each of pieces of the shard statistical information is accumulated into the header field, and replacing the current version number in the header field with the updated version number, as taught by McAlister et al., to have performance improvements and scaling (McAlister et al., Col. 17, line 15).
	
Claim 13 is rejected under the same rationale as stated in the claim 2 rejection.	
Claim 17 is rejected under the same rationale as stated in the claim 2 rejection.

Claims 4, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beisiegel et al. (U.S. Pat. Pub. 2016/0171071) in view of Grosman et al. (U.S. Pat. Pub. 2008/0306990) as applied to claims 1, 12 and 16 above, and in further view of Bensberg et al. (U.S. Pat. Pub. 2015/0242451).
	As to claim 4, Beisiegel et al. as modified does not explicitly teach performing the following steps after grouping the operation logs in the operation log set: creating a metadata processing task for each of the shards, wherein the metadata processing task for a current shard comprises at least a shard identifier of the current shard; when performing the metadata processing task for the current shard, reading shard statistical information of the current shard, and reading operation logs belonging to the current shard from the operation log set based on the shard identifier of the current shard; and sequentially processing each of the read operation logs, and updating the shard statistical information of the current shard according to a result of the processing.
However, Bensberg et al. teaches 
performing the following steps after grouping the operation logs in the operation log set: creating a metadata processing task for each of the shards, wherein the metadata processing task for a current shard comprises at least a shard identifier of the current shard; when performing the metadata processing task for the current shard, reading shard statistical information of the current shard, and reading operation logs belonging to the current shard from the operation log set based on the shard identifier of the current shard; and sequentially processing each of the read operation logs, and updating the shard statistical information of the current shard according to a result of the processing (log buffers written to a single log segment of a particular partition of a multi-partition log are not consecutive. However, the log buffers can be reordered from log segments of all partitions during recovery to the proper order, see Bensberg et al., Para. 33, in addition to “At step 410, indexing module 316 may update alias table 210 to reflect the new partitioning/repartitioning of the monitored index. The updating function may include, for example, generating a new alias and/or changing existing aliases and adding them to the alias table 210” of Beisiegel et al., Para. 54)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Beisiegel et al. as modified, to have performing the following steps after grouping the operation logs in the operation log set: creating a metadata processing task for each of the shards, wherein the metadata processing task for a current shard comprises at least a shard identifier of the current shard; when performing the metadata processing task for the current shard, reading shard statistical information of the current shard, and reading operation logs belonging to the current shard from the operation log set based on the shard identifier of the current shard; and sequentially processing each of the read operation logs, and updating the shard statistical information of the current shard according to a result of the processing, as taught by Bensberg et al., to provides more rapid and efficient database table re-partitioning techniques (Bensberg et al., Para. 13).

Claim 15 is rejected under the same rationale as stated in the claim 4 rejection.
	
Claim 19 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beisiegel et al. (U.S. Pat. Pub. 2016/0171071) in view of Grosman et al. (U.S. Pat. Pub. 2008/0306990) as applied to claims 1, 12 and 16 above, and in further view of Barrus et al. (U.S. Pat. Pub. 2010/0088522).

As to claim 5, Beisiegel et al. as modified does not explicitly teach an operation log in the operation log set is generated in the following manner: receiving a file processing request directed to a target file, and calculating a hash value of the target file; and generating an operation log corresponding to the file processing request, and writing the calculated hash value into a specified field of the operation log.
However, Barrus et al. teaches 
an operation log in the operation log set is generated in the following manner: receiving a file processing request directed to a target file, and calculating a hash value of the target file; and generating an operation log corresponding to the file processing request, and writing the calculated hash value into a specified field of the operation log (If one of the messages in the log is modified, see Barrus et al., Para. 49, message hashes may be added to the log, see Barrus et al., Para. 53, in addition to “an activity log is maintained for each of the at least one partition on the plurality of nodes” from Grosman et al., Para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Beisiegel et al. as modified, to have an operation log in the operation log set is generated in the following manner: receiving a file processing request directed to a target file, and calculating a hash value of the target file; and generating an operation log corresponding to the file processing request, and writing the calculated hash value into a specified field of the operation log, as taught by Barrus et al., to ensure the integrity of a log, the log's history, and content referenced by the log (Barrus et al., Para. 5).

Claim 20 is rejected under the same rationale as stated in the claim 5 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168